59 S.E.2d 817 (1950)
232 N.C. 314
BATCHELOR
v.
BLACK et al.
No. 743.
Supreme Court of North Carolina.
June 9, 1950.
*819 Basil M. Watkins, Charles W. White, Durham, for defendants, appellants.
James R. Patton, R. M. Gantt, J. Grover Lee, Durham, for plaintiff, appellee.
SEAWELL, Justice.
The propriety of the submission of the evidence to the jury on both issues, that of negligence of the defendants and that of contributory negligence of the plaintiff is so obvious on inspection of the foregoing evidence that we refrain from extended discussion. Hobbs v. Queen City Coach Co., 225 N.C. 323, 34 S.E.2d 211; Crone v. Fisher, 223 N.C. 635, 27 S.E.2d 642.
The exceptive assignments of error to the judge's charge present two items which we discuss because of the importance attached to them in the argument:
(a) The failure of the court to read as requested that section of the law dealing with the operation of motor vehicles while under the influence of liquor and to charge the jury with respect thereto.
This Court has repeatedly held that the court need not read a statute to the jury, and in fact the opinions tend to discourage the practice. While the court must apply the law to the evidence, G.S. § 1-180, this is often better accomplished by a simple explanation without the involvement of the technical language of the statute.
In the instant case the judge was not required to enter into a speculative discussion based on the alleged intoxication of the plaintiff in the absence of any evidence pointing to it as a proximate cause of the injury. In his charge upon the second issue, the court gave the defendants the full benefit of such evidence, pertinent to that issue, as the defendants were able to adduce.
(b) As to the exceptive assignment of error regarding the rights and mutual obligations of those about to enter an intersection at the same time, the challenged instruction, standing alone, is subject to criticism, but taken in connection with the whole charge does not disclose reversible error. Braddy v. Pfaff, 210 N.C. 248, 186 S.E. 340; In re Will of Hardee, 187 N.C. 381, 121 S.E. 667.
Other exceptions not specifically discussed have been examined and we find no merit in them. The case appears to have been fairly tried and submitted to the jury, and they have spoken.
In the record we find no error.
No error.